Per Curiam.
Appellant, Lydia Haug, brought an action against appellee, M & N’s Auto Company, Inc., a Nebraska corporation, seeking, among other things, to recover possession of her 1963 Ford Falcon Sprint convertible automobile and to recover damages for its loss of use and diminution of its value. M & N counterclaimed, seeking a judgment for its charges or a lien on the automobile and ongoing storage charges.
Haug had received an estimate of the cost of repairing rust damage on her 1963 Ford Falcon Sprint convertible automobile from M & N. Before such repairs were undertaken the automobile was involved in a collision. Haug then asked M & N to repair both the rust and collision damage. Although M & N did so, disputes arose between the parties concerning a variety of matters. As a consequence, Haug refused to pay M & N’s charges, and M & N retained possession of the automobile.
On the basis of conflicting evidence the trial court entered judgment that M & N have and recover from Haug the sum of $1,932, to be paid by September 20, 1984; that M & N retain possession of the automobile until payment; and that if payment was not made as aforesaid, M & N have a hen pursuant to the provisions of Neb. Rev. Stat. § 52-201 (Reissue 1984).
Our review of the record reveals each of Haug’s assignments of error to be without merit. Accordingly, the judgment of the trial court is affirmed.
Affirmed.